Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to RCE on 11/16/2021. Claims 1-20 were pending. Claims 1 20 are allowed.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“a compartment of the tenancy, the compartment belonging to a tree structure of a plurality of compartments, wherein the compartment is associated with a compartment quota policy; 
wherein a requested transaction is received, the requested transaction targeting the compartment; 
wherein, prior to starting the requested transaction, the requested transaction is verified by an identity plane of the cloud infrastructure environment; 
wherein a determination, by a compute control plane of the cloud infrastructure environment, is made whether the requested transaction violates the compartment quota policy”
as stated claims 1, 8, and 15. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Roth et al., US 9294507 B1, The method involves determining that a component resource is instructed to send a transmission to a destination resource not associated with a security tag outside a multi-tenant environment. The transmission is blocked from being transmitted to a resource comprising a security level and located within a region based upon the security tag being applied to the component resource, where a policy is enforced by determining whether the transmission is allowed to be received from or transmitted by the resource associated with the security tag and comprising the security level.
Roth et al., US 2019/0034642 A1, The method involves using computer systems to receive an API call to create a compartment of an account of a computing resource service provider. The API call is fulfilled by associating the compartment with the account, authorizing an entity associated with the account to administer the compartment, creating an administrator role for the compartment, and receiving an API call for providing a computing resource (112) in the compartment from the authorized entity having assumed the administrator role. The computing resource is then provided and associated with the compartment.
Xiao et al., US 2015/0188840 A1. Method for managing resource allocation in hierarchical quota system, involves determining whether requested resources exceeds second quota specified by quota delegation, when first node supports quota delegation; FIG.3.
Mordani et al., US 2015/0120938 A1, System for providing multitenancy support in platform as service or cloud computing environment, has platform component that provides access to tenants and service instances provided by service runtime.
d.	Brand et al., US 2014/0297781 A1, Method for enforcing resource quotas of e.g. organization, in cloud storage system, involves increasing quota usage of folder by delta value when folder quota limit of folder is sufficient for storage of object, and storing object in folder.
NPL, ORACLE Cloud Infrastructure, User Guide, Chapter 1-2, 11/09/2017, page 1-29, total 53 pages.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/C.L/Examiner, Art Unit 2446


/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446